Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.

ALLOWANCE
The rejections made in the final office action dated 9/30/2021 are moot in view of the claim amendments dated 2/1/2022.

Claims 28-30, 34, 39, and 40 are rejoined.  Claims 27-31, and 34-41 are allowed herein.

This application is in condition for allowance except for the presence of claims 44-46 directed to an invention non-elected without traverse.  Accordingly, claims 44-46 are cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alicia Umpierre on September 6, 2022.

The application has been amended as follows: 
Please cancel claims 44-46.
In claim 28, line 11, please delete “with” and insert instead – within--.  

In claim 28, line 12, please delete “with” and insert instead – within--.  

In claim 28, line 13, please delete “with” and insert instead – within--.  

In claim 28, line 14, please delete “with” and insert instead – within--.  

In claim 28, line 15, please delete “with” and insert instead – within--.  

In claim 28, line 16, please delete “with” and insert instead – within--.  

In claim 39, line 11, please delete “with” and insert instead – within--.  

In claim 39, line 12, please delete “with” and insert instead – within--.  

In claim 39, line 13, please delete “with” and insert instead – within--.  

In claim 39, line 14, please delete “with” and insert instead – within--.  

In claim 39, line 15, please delete “with” and insert instead – within--. 

In claim 39, line 16, please delete “with” and insert instead – within--.  



 
Reasons for Allowance
The claims are allowable over the prior art because the prior art does not teach or fairly suggest a method of treating IBD by administering an IBD therapy to a subject that has been determined to comprise a G allele in SNP rs918490.  The claims are directed to patent eligible subject matter because the claims require an administration step of an IBD therapy which practically applies the abstract idea (“determining”) and the natural correlation (between the G allele for rs918490 and IBD) in the claims as set forth in the office action dated 3/31/3021.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/            Primary Examiner, Art Unit 1634